                     Case 1:19-cv-01124-GBW-KK Document 13 Filed 02/03/20 Page 1 of 3                              FILED
                                                                                                      I.'NITED STATES DISTRICT COURT
                                                                                                         ALBUQUEEQUE, NEW MEXICO

                                                                                                        ft.:       FEB 0 3 2020

                                     uNtrED STATES D|STR|CT COURT D|STR|CT OF NEW MEXTCO MITCHELL H. ELFERS
                                                                                                                      CLEHK k^,^/
      DAVID HAROLD HANSON                                                Case No.:         l:19€V.0t{24€BUU-|(K
                                                                         Division:
                                                  Plaintiff/Petitioner
      \,s.
      FORRESTFET{N                                                       AFFIDAVITOF SERVICE OF
                                             DefendanURespondent         SUI,IMONS; COMPLAINT


      lg:Afqry Thomas Tachner, on the Zlth day of Janu aty,,tr,i/oat   8:05 pt b be served upon FoRREST FEitN at
      1021olp SANTA FE          SAilIA FE, San6 re coumf.'rn eztos.
                              TRA|L,
      9I gP-?ILdav of January,izo xg:sI Aii, r, ifr;d;T#d;, sERvED FoRREsr FEilN aro2l oLD sANrA
      FE TRAIL, SANTA FE, saita Fe county, Nttl 87s05 in tne
                                                             manneiinoicateo betor:
      NDI'IDUAL sERVlcE, by personally detivering { copy(ies) of the above.tisted documents to FoRREST FENN.

      THE DESCRIPTION OF THE PERSON v\[T}I \A'I-IOM THE COPY OF THIS PROCESS
                                                                                 WAS LEFT IS AS FOLLOTIIS:
      u'lto accoltod rrvlce,-wltlt u3$tty confirmed ty cubrect;yhg yo wlren named, a nrhito male
      yearc of ags, 5.4'€t-ta[,retghtng t{&16{t lbsl,t$                                          appror over 65
                                                         6ray triii.-
      Servioe Fee TotaL $95.00


      f' being Im o-rt slf,om, depose and state: That I am a citizen of the United States, over the age of ei,ghteen, not a pdty
      to nor inbrested in the abore entitled action, and have ttre properautirority in me;urisaiaion
                                                                                                     in wtricrr this servirx was
      made' Under penattias of perjury, I dedare that I have reao ttri foregoing iocum..ini ino utat tt" facts
                                                                                                                 stated in it are true
      and acorate.


                ThomasTaschner                                     Server lD #

      loatv   Public: subscribed anl-&ombefore
                            rc y' or-                         tlpa??I0"v         or&J+an-l-               in the yearof   2o2O
      nersdrany known w                               Te_g
                                                     loentineo   uyTEEirrring     oo*r"nt t
                                                                                             Number/ReGrence:

                                                                                       Notary PublicbrState
                                                                                        Commisgion


                             Offlclal Ssel
                           VELETA C. CI-AY
                             Itorry Publlc
                          St tro,Now
                      LtCommit.lon




                 REF:19+v{t124                                                                                            P{ctofi


t--                                                                                                niliiiiiitii
                 Case 1:19-cv-01124-GBW-KK Document 13 Filed 02/03/20 Page 2 of 3


    David H. Hanson
    2077 Windham Way
    Colorado Springs, CO 80906

    January   29,2020

   Clerk of the Udted States District Court
   District ofNew Mexico
   333 Lomas Blvd., Suite 270
   Albuquerque, New Mexico 87102

                                               RE: 19-cv-01 124-GBW-KK


         Please find a copy of the *Affidavit of Service" of the Summons and Complaint received
                                                                                                  by the
   Defendant in the above referenced issue. Should the Court require any additional documents or an
   original of this document, the Plaintiffwill supply them upon request.

.,--"Respgctfully,

'\-/^Sgkii['*-:
    DavidH. Hanson


   Enclosure: Affidavit of Service
Case 1:19-cv-01124-GBW-KK Document 13 Filed 02/03/20 Page 3 of 3
